(DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Response to Amendment
The amendment presents claims 6 and 14 as amended and claims 1, 9, 12-13, and 15-16 as being cancelled.  Therefore, claims 2-8, 10-11, and 14 are pending.
The amendment is sufficient in overcoming the rejections under 35 USC 112 (b), as well as, the rejections under 35 USC 103.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 and on 02/04/2022 were filed after the mailing date of the Final Office Action on 09/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2-8 and 10-11 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 6, the recitation of “ceramic material configured to be homogeneously soaked with an aerosol-forming liquid” renders the claim indefinite as it is unclear if “an aerosol-forming liquid” refers to the same as the aerosol-forming liquid claimed as being held by the susceptor.
	Claim 8 recites “a material configured to hold an aerosol-forming liquid” which renders the claim indefinite as claim 6, from which claim 8 directly depends, recites the use of “an open-porous inductively heatable ceramic material configured to be homogenously soaked with an aerosol-forming liquid.”  Specifically, it is unclear if the “material” and “aerosol-forming liquid” refer to the “ceramic material” and the “aerosol-forming liquid” recited in claim 6.  Paragraphs 0007, 0027, and 0053 of the instant application refers to the ceramic material being “configured to hold a portion of the aerosol-forming liquid.”  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (U.S. Publication 2017/0027233) in view of Fraser et al. (U.S. Publication 2018/0192700).
Regarding claim 6, Mironov teaches an aerosol-generating device for generating an aerosol by inductively heating an aerosol-forming liquid (See Title and Abstract), the device (Fig. 14) comprising: 
an induction source including an induction coil (coil 182) configured to generate an alternating electromagnetic field (para. 0086; “ the control electronics provide a high frequency oscillating current to the coils 182. This generates an oscillating magnetic field.”) (para. 0012; “In operation, a high frequency oscillating current is passed through the flat spiral inductor coil to generate an alternating magnetic field that induces a voltage in the susceptor element. The induced voltage causes a current to flow in the susceptor element and this current causes Joule heating of the susceptor element that in turn heats the aerosol-forming substrate. If the susceptor element is ferromagnetic, hysteresis losses in the susceptor element may also generate heat.”); 
a cylindrical cartridge housing (main housing 101 that defines a cavity for containing susceptor 280) (para. 0013; “ a flat spiral coil may be shaped to conform to a cylindrical housing or cavity of the device. The flat spiral coil can then be said to be planar but conforming to a cylindrical plane, with the axis of winding of the coil normal to the cylindrical plane at the centre of the coil. If the flat spiral coil conforms to a cylindrical plane or non-Euclidian plane, preferably, the flat spiral coil lies in a plane having a radius of curvature in the region of the flat spiral coil greater than a diameter of the flat spiral coil. When the flat spiral coil is curved, for example to conform to a cylindrical or other shaped housing, it is desirable than the susceptor element has a complementary shape, so that the distance between the flat spiral coil and the susceptor is substantially constant across the extent of the susceptor element.”); and 
a susceptor (280) (para. 0015; “a “susceptor element” means a conductive element that heats up when subjected to a changing magnetic field. This may be the result of eddy currents induced in the susceptor element and/or hysteresis losses. Possible materials for the susceptor elements include graphite, molybdenum, silicon carbide, stainless steels, niobium, aluminum and virtually any other conductive elements. Advantageously the susceptor element is a ferrite element. The material and the geometry for the susceptor element can be chosen to provide a desired electrical resistance and heat generation.”) forming an end of the cartridge housing (Fig. 14, 280 at least partially forms an end portion of the cavity in section 120), the susceptor configured to hold and heat a portion of the aerosol-forming liquid (para. 0085; “ susceptor element 280 soaked in aerosol-forming substrate”), the susceptor (280) in an interior region of the induction coil (182), a distance between the susceptor and the induction coil being constant (para. 0013; “…the flat spiral coil is curved, for example to conform to a cylindrical or other shaped housing, it is desirable than the susceptor element has a complementary shape, so that the distance between the flat spiral coil and the susceptor is substantially constant across the extent of the susceptor element.”), the susceptor including, 
a cylindrical body (as detailed above) including an open-porous inductively heatable ceramic material (para. 0015; “a “susceptor element” means a conductive element that heats up when subjected to a changing magnetic field. This may be the result of eddy currents induced in the susceptor element and/or hysteresis losses. Possible materials for the susceptor elements include graphite, molybdenum, silicon carbide, stainless steels, niobium, aluminum and virtually any other conductive elements. Advantageously the susceptor element is a ferrite element. The material and the geometry for the susceptor element can be chosen to provide a desired electrical resistance and heat generation.”) (“Ferrite” is defined as “any of a group of ferromagnetic highly resistive ceramic compounds with the formula MFe2O4, where M is usually a metal such as cobalt or zing.  See www.thefreedictionary.com/ferrite, viewed on 06/15/2022) (para. 0030 of the instant application states “the open-porous inductively heatable ceramic material may be heatable due to at least one of hysteresis losses or eddy currents, depending on the electrical and magnetic properties of the open-porous ceramic material. Accordingly, the open-porous inductively heatable ceramic material may be electrically conductive. Alternatively or additionally, the open-porous inductively heatable ceramic material may be ferromagnetic or ferrimagnetic. The susceptor may comprise or consist of an electrically conductive ceramic material, such as lanthanum-doped strontium titanate, or yttrium-doped strontium titanate. Likewise, the susceptor may comprise or consist of an open-porous ferrimagnetic or ferromagnetic ceramic material, such as a ceramic ferrite.”) [Here, the ferrite material of susceptor 280, which is taught as being soaked with the aerosol-forming liquid, of Mironov corresponds to the same “open-porous ferrimagnetic or ferromagnetic ceramic material, such as a ceramic ferrite” of the instant application.  As such, the ferrite material of Mironov is also an open-porous ferrite.] configured to be homogenously soaked (Susceptor 280 is taught as being soaked with the aerosol-forming liquid.  Further, the susceptor is taught as being ferrite, which as detailed above, is also open-porous.  Therefore, the susceptor 280, being of the same ceramic ferrite of the instant application, is also capable of being homogenously soaked with the aerosol-forming liquid. See MPEP 2114) with an aerosol-forming liquid (para. 0085) and configured to heat the portion of an aerosol-forming liquid under the influence of an alternating electromagnetic field (para. 0013; “…it is desirable than the susceptor element has a complementary shape, so that the distance between the flat spiral coil and the susceptor is substantially constant across the extent of the susceptor element.”) (para. 0036; “The material of the susceptor element may be chosen because of its Curie temperature. Above its Curie temperature a material is no longer ferromagnetic and so heating due to hysteresis losses no longer occurs. In the case the susceptor element is made from one single material, the Curie temperature may correspond to a maximum temperature the susceptor element should have (that is to say the Curie temperature is identical with the maximum temperature to which the susceptor element should be heated or deviates from this maximum temperature by about 1-3%). This reduces the possibility of rapid overheating.”) (para. 0037; “…the materials can be selected such that a first material of the susceptor element may have a Curie temperature which is above the maximum temperature to which the susceptor element should be heated. This first material of the susceptor element may then be optimized, for example, with respect to maximum heat generation and transfer to the aerosol-forming substrate to provide for an efficient heating of the susceptor on one hand. However, the susceptor element may then additionally comprise a second material having a Curie temperature which corresponds to the maximum temperature to which the susceptor should be heated, and once the susceptor element reaches this Curie temperature the magnetic properties of the susceptor element as a whole change”).
Mironov teaches the susceptor including an inductively heatable ceramic material (ferrite) that is configured to be homogenously soaked with an aerosol-forming liquid, but is silent on such material being configured to homogeneously heat the aerosol-forming liquid.
Fraser teaches that it is known in the art of inductively heated aerosol generating devices (Abstract) that “the operating parameters of the work coils and/or heater elements may be varied, such as by having different AC frequencies and/or different supply currents for the work coils” (Para. 0094).  Fraser also teaches that the susceptor may have “a relatively uniform response to the magnetic fields generated by the inductive heater drive coil in terms of how currents are induced in the heating element” such that heating is “relatively homogenous, thereby giving rise to relatively uniform inductive heating…and consequently a broadly uniform temperature across the surface of the heating element” (para. 0095).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mironov with Fraser, by modifying the susceptor of Mironov, to have a relatively uniform response to the magnetic fields as a result of the inducing of currents of Fraser, in order to provide a relatively uniform inductive heating in the susceptor, as well as, a broadly uniform temperature across the surface of the susceptor, thereby allowing from the aerosol-forming liquid to be uniformly vaporized.
Regarding claim 8, the primary combination, as applied to claim 6, teaches each claimed limitation.
Mironov further teaches a material configured to hold an aerosol-forming liquid (para. 0028), the material in direct contact with the susceptor (para. 0029).  
Regarding claim 11, the primary combination, as applied to claim 6, teaches each claimed limitation.
	Mironov further teaches at least one fluid permeable portion (vapour permeable portion 282).  
Regarding claim 5, the primary combination, as applied to claim 6, teaches each claimed limitation.
	Mironov further teaches wherein the open-porous inductively heatable ceramic material (ferrite) is an electrically non-conductive material (para. 0038 of the instant application states that “ferrites are electrically non-conductive).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (U.S. Publication 2017/0027233) in view of Fraser et al. (U.S. Publication 2018/0192700), as evidenced by Wakashima et al. (U.S. Publication 2011/0204042).
Regarding claim 4, the primary combination, as applied to claim 6, teaches each claimed limitation.
	Mironov further teaches wherein the open-porous inductively heatable ceramic material (Ferrite) has a Curie temperature (para. 0036) ranging from 150 °C to 400 °C (As detailed in claim 6, above, the ferrite ceramic material of Mironov corresponds to the same material disclosed in the instant application. Therefore, the ferrite ceramic material of the prior art also has a Curie temperature ranging from 150°C to 400°C.  See MPEP 2112.01-II).  
	Wakashima, serving as an evidentiary reference, teaches that ferrite materials have a Curie temperature of 200°C or higher (para. 0127).
 Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (U.S. Publication 2017/0027233) in view of Fraser et al. (U.S. Publication 2018/0192700), in view of Brinkley et al. (U.S. Publication 2015/0335071).
Regarding claim 7, the primary combination, as applied in claim 6, teaches each claimed limitation except as detailed below.
Mironov teaches that the aerosol-forming liquid may be held in a capillary material (para. 0028), that the susceptor is in contact with the aerosol-forming substrate (para. 0029), and the susceptor is soaked in aerosol-forming substrate (para. 0085), but is silent on a tank configured to hold the aerosol-forming liquid, the tank being in releasable fluid communication with the susceptor.
Fraser teaches, with respect to Figure 4 (susceptor 455, induction coil 450, wick 454 in contact with the susceptor), to use a tank (liquid reservoir 470) configured to hold the aerosol-forming liquid (para. 0044; wick 454 transports liquid from reservoir 470 onto susceptor 455 for vaporization), the tank being in fluid communication with the susceptor (Fig. 4 and para. 0044).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mironov with Fraser, by adding to the aerosol generating device of Mironov, with the liquid reservoir of Fraser, in order to provide a means for storing the aerosol-forming liquid.  Using the reservoir to hold the aerosol-forming liquid would improve the storage capacity of the aerosol generative device.
The primary combination is silent on the tank being in releasable communication with the susceptor.
Brinkley teaches that it is known in the art of aerosol-generating devices (para. 0001) (figs. 3, 9, 10, 14) for a liquid reservoir (312; para. 0082) to be in releasable communication with the heating element (324).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mironov, as modified by Fraser, with Brinkley by adding to the cooperative relationship between the tank/reservoir and susceptor of Mironov, with the teachings of Brinkley, for in doing so would amount to an obvious design choice.  See MPEP 2144.04-V-C.  Here, allowing for the reservoir to be removable from the susceptor would allow for the reservoir or susceptor to be replaced if damaged.
Regarding claim 10, the primary combination, as applied in claim 6, teaches each claimed limitation except for the cartridge housing is at least partially removable.  
Brinkley teaches that it is known in the art of aerosol-generating devices (para. 0001) (figs. 2-3) for the cartridge housing (cartridge 300) to be at least partially removable (removable via coupling 302 with respect to control body 200) (para. 0043; “Various mechanisms may connect the control body 200 to the cartridge 300 to result in a threaded engagement, a press-fit engagement, an interference fit, a magnetic engagement, or the like.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mironov, as modified by Fraser, with Brinkley by adding to the cooperative relationship between cartridge housing and main housing of Mironov, with the teachings of Brinkley, for in doing so would amount an obvious design choice.  See MPEP 2144.04-V-C.  Here, allowing for the cartridge housing to be removable from the control body would allow for one or the other to be replaced if damaged.
 Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (U.S. Publication 2017/0027233) in view of Fraser et al. (U.S. Publication 2018/0192700), in view of Non-Patent Literature (www.en.wikipedia.org/wiki/ferrite_(magnet)), hereinafter NPL 1.
Regarding claim 2, the primary combination, as applied in claim 6, teaches each claimed limitation except for wherein the open-porous inductively heatable ceramic material includes a manganese-magnesium ferrite, a nickel-zinc ferrite, a cobalt-zinc barium ferrite, or any combination thereof.  
Mironov teaches that high frequency oscillating current means “an oscillating current having a frequency of between 500 kHz and 30 MHz” (para. 0014).
NPL 1 teaches the use of nickel-zinc ferrite as a material exhibiting high resistivity and, therefore, are more suitable for frequencies above 1 MHz.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mironov as modified by Fraser, with NPL 1, by substituting the ferrite material of Mironov, with the nickel-zinc ferrite material of NPL 1, for in doing so would provide a ferrite material suitable for frequencies above 1 MHz, which would be beneficial in the device of Mironov, having a frequency between 500 KHz and 30 MHz.  Furthermore, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." See MPEP 2144.07.
 Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (U.S. Publication 2017/0027233) in view of Fraser et al. (U.S. Publication 2018/0192700), in view of Takazawa et al. (U.S. Publication 2005/0013083).
Regarding claim 3, the primary combination, as applied in claim 6, teaches each claimed limitation except for wherein the open-porous inductively heatable ceramic material has a porosity ranging from 20% to 60%.  
Takazawa teaches that it is known in the art of porous ceramic components (Title and Abstract) for a porous ferrite material to have a porosity of 3-30 % (para. 0007) and that such porosity, improves impedance characteristics at high frequencies and provides continuous magnetic paths such that the electromagnetic properties of the porous ferrite material do not vary significantly (para. 0008).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mironov as modified by Fraser, with Takazawa, by replacing the porosity of the ferrite ceramic of Mironov, being inherently of some value, with the porosity of Takazawa, in order to provide a porosity improves impedance characteristics at high frequencies and provides continuous magnetic paths such that the electromagnetic properties of the porous ferrite material do not vary significantly.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (U.S. Publication 2016/0120221) in view of Fraser et al. (U.S. Publication 2018/0192700, relying on foreign priority date).
Regarding claim 14, Mironov teaches an aerosol-generating system for generating an aerosol (See Title and Abstract), the system comprising: 
a cartridge (Fig. 2; cartridge 200) including, 
an aerosol-forming liquid (para. 0063), 
a cartridge housing (204), and 
at least one inductively heatable susceptor (210) (para. 0009; “As used herein, a “susceptor element” means a conductive element that heats up when subjected to a changing magnetic field. This may be the result of eddy currents induced in the susceptor element and/or hysteresis losses. Advantageously the susceptor element is a ferrite element.”) forming an end of the cartridge housing (Fig. 2), the susceptor in an interior region of the induction coil (coil 138) (Fig. 6 and para. 0069; “a helical coil 138 is positioned in the main body 101 of the device at the opposite end of the cavity to the mouthpiece portion 120, around the susceptor when the cartridge is in a use position.”), a distance between the susceptor and the induction coil being constant (Fig. 6), the susceptor including, 
a cylindrical body (Fig. 2) including an open-porous inductively heatable ceramic material (para. 0030 of the instant application states “the open-porous inductively heatable ceramic material may be heatable due to at least one of hysteresis losses or eddy currents, depending on the electrical and magnetic properties of the open-porous ceramic material. Accordingly, the open-porous inductively heatable ceramic material may be electrically conductive. Alternatively or additionally, the open-porous inductively heatable ceramic material may be ferromagnetic or ferrimagnetic. The susceptor may comprise or consist of an electrically conductive ceramic material, such as lanthanum-doped strontium titanate, or yttrium-doped strontium titanate. Likewise, the susceptor may comprise or consist of an open-porous ferrimagnetic or ferromagnetic ceramic material, such as a ceramic ferrite.”) () (“Ferrite” is defined as “any of a group of ferromagnetic highly resistive ceramic compounds with the formula MFe2O4, where M is usually a metal such as cobalt or zing.  See www.thefreedictionary.com/ferrite, viewed on 06/15/2022) [Here, the ferrite material of susceptor 210 corresponds to the same “open-porous ferrimagnetic or ferromagnetic ceramic material, such as a ceramic ferrite” of the instant application.  As such, the ferrite material of Mironov is also an open-porous ferrite.] configured to be homogeneously soaked with a portion of the aerosol-forming liquid within pores (paras. 0011-0014 and para. 0015. Ferrite mesh provides pores, capillary action in interstices, so that liquid to be vaporized is drawn into the interstices. The mesh allows for liquid to be retained therein) (Therefore, the susceptor 210, being of the same ceramic ferrite of the instant application, is also capable of being homogenously soaked with the aerosol-forming liquid. See MPEP 2114) and configured to heat the portion of the aerosol-forming liquid under the influence of an alternating electromagnetic field (para. 0009 and 0059);  4Atty. Dkt. No. 24000PA-000103-US U.S. Application No. 15/946,280

    PNG
    media_image1.png
    342
    537
    media_image1.png
    Greyscale

an aerosol-generating device (Fig. 6) including,
a device housing including a cavity configured to receive at least a portion of the cartridge (Fig. 6 above) (See also housing 101 and cavity 112, which receives cartridge 200 shown in Fig. 1); and 
an induction source (Abstract; “a power supply connected to the inductor coil and configured to provide a high frequency oscillating current to the inductor coil, “) within the device housing (Fig. 1, battery 102), the induction source including, 
an induction coil (138) configured to generate an alternating electromagnetic field (para. 0059), the susceptor (210) of the cartridge (200) being positionable in the cavity relative to the induction coil such as to be inductively heatable by the alternating electromagnetic field (as detailed above).
Mironov teaches the susceptor including an inductively heatable ceramic material (ferrite), but is silent on such material being configured to homogeneously heat the aerosol-forming liquid.
Fraser teaches that it is known in the art of inductively heated aerosol generating devices (Abstract) that “the operating parameters of the work coils and/or heater elements may be varied, such as by having different AC frequencies and/or different supply currents for the work coils” (Para. 0094).  Fraser also teaches that the susceptor may have “a relatively uniform response to the magnetic fields generated by the inductive heater drive coil in terms of how currents are induced in the heating element” such that heating is “relatively homogenous, thereby giving rise to relatively uniform inductive heating…and consequently a broadly uniform temperature across the surface of the heating element” (para. 0095).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Mironov with Fraser, by modifying the susceptor of Mironov, to have a relatively uniform response to the magnetic fields as a result of the inducing of currents of Fraser, in order to provide a relatively uniform inductive heating in the susceptor, as well as, a broadly uniform temperature across the surface of the susceptor, thereby allowing from the aerosol-forming liquid to be uniformly vaporized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761